EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brain Chau on 2/19/2021.

The application has been amended as follows: 
Regarding claim 1, on pg. 3 line 4 of the claims, replace “the quality score” with -- a quality score--;
Regarding claim 4, on line 1 of the claim, replace “The system of claim 3” with -- The system of claim 1”--;
Regarding claim 5, on line 1 of the claim, replace “The system of claim 3” with -- The system of claim 1”--;
Regarding claim 12, pg. 5, line 8, replace “the imaging device” with -- an imaging device”--;
Regarding claim 12, pg. 5, line 22 replace “the quality score” with -- a quality score--;
Regarding claim 13, on line 1 replace “comprises sensors” with -- comprise the sensors--;
Regarding claim 14, on line 1 replace “hand start events” with --the hand start events--;
Regarding claim 14, on line 2 replace “hand stop events” with --the hand stop events--;
Cancel claim 15;
Regarding claim 16, on line 1 replace “gesture recognition” with --the gesture recognition--;
Regarding claim 17, on line 1 replace “the detected game events” with --the detected hand count events--;

Regarding claim 17, on line 6 replace “a quality score” with -- the quality score--;
Regarding claim 19, on pg. 7 line 8 of the claims replace “the hand count events” with -- hand count events--;
Regarding claim 19, on pg. 7 line 19 of the claims replace “the quality score” with -- a quality score--;
Regarding claim 19, on pg. 7 line 25 of the claims replace “the aggregated hand count data” with -- aggregated hand count data--;
Regarding claim 21, on line 2 replace “hand count data” with --the hand count data--;
Regarding claim 23, on line 2 replace “the end user systems” with --end user systems--; and
Regarding claim 23, on line 3 replace “hand count data” with --the hand count data--.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAMON J PIERCE/Primary Examiner, Art Unit 3715